DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (2016/0218305).
Regarding Claim 1, in Fig. 1, Kim et al. discloses an electronic device comprising: a flexible substrate 100; a first insulating film 600/CIL/IL1/IL2/IL3 provided on the flexible substrate; a switching element TFT provided on the first insulating film; a wiring WL electrically connected with the switching element (paragraph 0085); and a pad electrode electrically connected with the wiring (paragraphs 0085-0087, 0117, 0128 and 0137, wherein the flexible substrate includes a portion BA which is able to be bent, 
Regarding Claim 11, a thickness of the first organic film in the portion is different from a thickness of the first organic film other than the portion (this is so, since “wavy” line WL has a different shape in BA area).  
Regarding Claim 12, in the portion BA and in more specifically in LE, the first insulating film IL1/IL2/IL3 is not provided.  
Regarding Claim 13, the flexible substrate includes a first portion (to the right of BA), a second portion BA, and a third portion (to the left of BA), the second portion BA is between the first portion and the third portion, and is the portion which is able to be bent where the flexible substrate is bent, and the pad electrode is located in the third portion (to the left of BA).  
Regarding Claim 14, a second insulating film IL1 provided on a semiconductor layer of the switching element; and a third insulating film OP provided on a gate electrode of the switching element (in the area BA), wherein, in the portion (BA), the first insulating film, the second insulating film, and the third insulating film are not provided (since in BA portion there is opening around the wavy line WL).  
Regarding Claim 15, in the first portion (to the left of BA) and the third portion (to the right of BA), the first insulating film IL1/IL2/IL3, the second insulating film IL1/IL2/IL3, and the first organic film IL1/IL2/IL3 are between the flexible substrate 100 and the wiring WL.  
Regarding Claim 16, a thickness of the first organic film IL1/IL2/IL3 in the second portion (BA) is larger than a thickness of the first organic film (to the left of BA) in the first portion and the third portion (to the right of BA) (this is so because the shape of the WL is different in BA and hence the presence of first, second and third insulating layers are different in BA region)
Regarding Claim 17, a second organic film OP/400/500 covering the wiring WL, wherein the wiring is WL between the first organic film IL1/IL2/IL3 and the second organic film OP/400/500.  
Regarding Claim 18, the flexible substrate 100 is formed of polyimide (paragraph 0059).  
Regarding Claim 19, the wiring WL includes a signal wiring (the portion to the far left of BA) and a connection wiring (the portion immediately to the left of BA) wiring, and the connection wiring is provided on the first organic film IL1/IL2/IL3 (see paragraph 0085, this is so because WL electrically connect to the TFT electrodes).  
Regarding Claim 20, the signal wiring and the connection wiring are connected to each other through a first contact portion provided in the first organic film (see paragraph 0085, this is so because WL is electrically connected to the TFT electrodes).  
Regarding Claim 21, the wiring WL includes a signal wiring and a connection wiring, and the signal wiring is provided on the third insulating film OP (where the wording “on” does not necessarily mean “on top of”)(see paragraph 0085)
Regarding Claim 22, the signal wiring and the connection wiring are connected to each other through a first contact portion (portions around source/drain/gate electrodes 
Regarding Claim 23, the first contact portion (portion around source/drain/gate electrodes of the TFT) is located in the first portion (that is to the left of BA).

Examiner would like to point out the following pertinent prior art references that are not relied upon on this rejection

Park et al. (20140049449) (Figs. 8 and 9 show “bending area”)
Kwak et al. (20140217397) (Fig. 2C shows “bending area”)
Kwon et al. (20150179728) (Fig. 2B shows “bending area”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/22/2022